     Case
      Case2:19-cv-00595-JAD-NJK
           2:19-cv-00595-JAD-NJK Document
                                  Document157-1
                                           161 Filed
                                                Filed08/03/20
                                                      07/26/20 Page
                                                                Page11ofof34



 1

 2                                  UNITED STATES DISTRICT COURT
 3
                                           DISTRICT OF NEVADA
 4
      SNOW COVERED CAPITAL, LLC,                          Case No. 2:19-00595-JAD-NJK
 5
      Plaintiff,
 6
      vs.                                                  ORDER REGARDING THE
 7                                                         PARTIES’ JOINT MOTION FOR
      WILLIAM WEIDNER, ANDREW FONFA,
      DAVID JACOBY, and LUCKY DRAGON                       STAY IN LIGHT OF DEFENDANT
 8                                                         FONFA’S RECENT DEATH
      LP,
 9               Defendants.
                                                                 ECF Nos. 156, 157, 159
10
       AND ALL RELATED MATTERS
11

12

13          Good cause
               The     appearing,
                   undersigned    IT IShaving
                               parties  HEREBY   ORDERED
                                              submitted        that the
                                                        their “Joint    Jointfor
                                                                     Motion   Motion   forLight
                                                                                 Stay in   Stayof
                                                                                                inDefendant
                                                                                                  Light of
14    Defendant Andrew Fonfa's Recent Death [ECF No. 157]  is GRANTED.
      Fonfa’s Recent Death, (the “Joint Motion”, ECF No.157
                                                         ___), and the Court having considered that
15
        IT IS
      Joint   FURTHER
            Motion and theORDERED      THAT:
                           record in this case, the Court hereby ORDERS that:
16
                1.     This Court’s Scheduling Order [ECF No. 141] is suspended and all deadlines
17

18    contained therein are extended a minimum of thirty (30) days pending further order of this Court,

19    as contemplated in Paragraph 4 below.

20              2.     In light of the death of Defendant Andrew S. Fonfa (the “Decedent”) this litigation
21    is stayed for thirty (30) days from the date of this order. That stay may be vacated, modified or
22
      extended at the end of that thirty-day period, provided that the stay may be lifted at any time by
23
      agreement of all of the parties.
24
                3.     To aid the Court in making its future determinations regarding the stay and the
25

26    appropriate schedule for this litigation going forward, the Court requires the following status

27    reports:

28
     Case
      Case2:19-cv-00595-JAD-NJK
           2:19-cv-00595-JAD-NJK Document
                                  Document157-1
                                           161 Filed
                                                Filed08/03/20
                                                      07/26/20 Page
                                                                Page22ofof34



 1                   a.      The parties will file a (short) joint status report not later than thirty (30)
 2    days after the date on which the Court enters its order regarding this Stipulation. That report will
 3
      advise the Court of the general status of the matter and offer the parties’ recommendations as to
 4
      whether the 30-day stay should be modified, vacated, or extended.
 5
                     b.      When the Fonfa Will, if any, is filed with the appropriate court, ,the petition
 6

 7    for the appointment of a personal representative is filed, and/or a successor trustee of a non-

 8    testamentary trust begins serving, Decedent’s counsel of record, if any, must immediately report

 9    such facts to the Court and the other parties, and include in such reports the location and case
10
      number of any such legal proceedings regarding Decedent’s estate (for these purposes only, the
11
      “Fonfa Estate”), as well as the names (and contact information) of those person(s) designated by
12
      the Fonfa Will to serve as personal representative(s) of the Fonfa Estate and/or as successor
13
      trustee(s) of a Fonfa non-testamentary trust.
14

15                   c.      Decedent’s counsel of record, if any, must also report to the Court and the

16    parties the name(s) and contact information of any persons or firms retained to represent either the
17    Fonfa Estate, the personal representative of the Fonfa Estate, or the successor trustee of a Fonfa
18
      non-testamentary trust in this litigation, as soon as those persons or firms are first appointed.
19
                     d.      The reports referenced in subparagraphs b and c, supra, should be made
20
      immediately and not await the filing of the status report referenced in subparagraph a or any other
21

22    periodic report this Court may require.

23             4.    Not less than fifteen (15) days after counsel for this litigation has been retained by

24    the Fonfa Estate, the parties will: (a) meet and confer; and (b) provide the Court with their written
25    recommendation(s) for a post-stay scheduling order.
26
               5.    SCC will file any Reply to Defendants Weidner’s and Jacoby’s Opposition to SCC’s
27
      Motion for An Order Establishing a Protocol for Addressing Plaintiff’s Attorney’s Fees Claim
28
      975059                                            2
     Case
      Case2:19-cv-00595-JAD-NJK
           2:19-cv-00595-JAD-NJK Document
                                  Document157-1
                                           161 Filed
                                                Filed08/03/20
                                                      07/26/20 Page
                                                                Page33ofof34



 1    (ECF No. 155) by July 29, 2020. The Fonfa Estate’s response to the SCC Motion For Entry of An
 2    Order Establishing a Protocol for Addressing Plaintiffs’ Attorney’s Fees Claims [ECF No. 146]
 3
      shall be due within seven (7) days after the Estate has been made a party to this litigation. The SCC
 4
      reply to the Estate’s response shall be due seven (7) days after the Fonfa Estate response is filed.
 5
      Should the Fonfa Estate determine that it will not be filing a response by the due date (thereby
 6

 7    making an SCC reply unnecessary), the Fonfa Estate shall promptly advise the Court and the parties

 8    of that decision. The Court will withhold its decision regarding the above-referenced motion until

 9    the above-referenced briefing is completed.
10
               6.     The undersigned parties have agreed that the the depositions of SCC’s Rule 30(b)(6)
11
      designee and Griffith Harsh V will be taken, by remote video means, at 10:00 a.m. PT on
12
      Defendants’ choice of one of the following paired set of dates:
13
               SCC (Landa)                                         Harsh
14
               September 1, 2020                             September 3, 2020
15             September 2, 2020                             September 4, 2020
               September 15, 2020                            September 17, 2020
16             September 16, 2020                            September 18, 2020
17             Once the Fonfa Estate’s litigation counsel has been retained, the Defendants shall choose
18
      one of those paired dates and advise all of the parties as to the dates selected, provided that SCC
19
      must have not less than ten (10) business days’ notice of the paired set of dates selected.
20
             IT IS SO ORDERED
21         IT IS FURTHER ORDERED that Fonfa's motion for a 60-day stay [ECF No. 159] is

22    .    Dated:
      DENIED      Julyin__,
             as moot        2020
                         light of this order;

23        And, with good cause appearing, IT IS FURTHER ORDERED that Howard & Howard's
                                                 _______________________________
24    motion to withdraw as counsel for DefendantNANCY
                                                  Andrew J.
                                                         Fonfa in light of his death [ECF No. 156]
                                                            KOPPE
      is GRANTED.                                UNITED   STATES    MAGISTRATE JUDGE
25

26                                                         _________________________________
                                                           U.S. District Judge Jennifer A. Dorsey
27                                                         Dated: August 3, 2020

28
      975059                                           3
